DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/13/21. The applicant has overcome the objection, the 35 USC 112 rejection, and the 102 rejection as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung 2015/0194644 in view of Yokoyama et al 2012/0301757.
As to claims 1-2, 8, 10-11, 14:
Jung discloses that it is known in the art to make a rechargeable battery (Abstract; Title) comprising a case 20, an electrode assembly 10, a cap assembly 140, a gasket 46 (0043-0045; FIGURES 1-2 & 4), wherein the cap assembly 140 includes a cap plate 31, a vent plate 32 surrounding the cap assembly/plate and placed at the lower part of the cap assembly plate and extending to the upper part thereof (e.g., lower/upper sections, areas, zones, segments, portions, points, locations and the likes), a sub-plate 34, a heat resistant member 35, and a middle plate 36 (0043-0045; FIGURES 1-2 & 4) located between an insulator 33 and the sub-plate 34 (0052; 0057-0059), wherein the insulator 34 is also provided between the vent plate 32 and the gasket and extending from an upper part (e.g., upper section, area, zone, segment, portion, point, locations and the likes) of the vent plate 32 (0057-0059; FIGURES 1-2 & 4). Jung discloses the insulator (insulation element) being made of aluminum (0078). 


Figures 1-2 and 4, infra, illustrate the structure of Jung’s secondary battery:

    PNG
    media_image1.png
    750
    502
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    807
    383
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    763
    519
    media_image3.png
    Greyscale

As to claim 3:
	Jung discloses the insulator (insulation element) being made of aluminum (0078). 
With respect to claims 3 and 10, it is noted that the limitation “is formed by anodizing an aluminum sheet” is being construed as product-by-process limitation/claim, and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974);See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 
As to claims 4-5, 12-13:
Jung discloses the use of welding for bonding (i.e., taken to represent the adhesion member, i.e., the welding material)(0054). In addition, Jung discloses mechanically coupling/connecting the insulator with other components (0052-0056; 0057-0059). Thus, in this case, the mechanical coupling/attachment/connection of the insulator with other components is taken to represent that the insulator is mechanically adhered thereto. Note that the present claims fail to define the specific structure and/or composition of the adhesion member. 
As to claim 9:
Jung discloses cutting grooves, holes/apertures/orifices/opening/recess portions formed in the insulator, i.e., through-hole 33d, protrusion 32a, exhaust holes 33e (0058, 0057). Thus, the foregoing holes, protrusions are taken to represent applicant’s structurally undefined and broadly claimed cutting grooves. 
Jung discloses a secondary battery as discussed supra. However, the preceding reference does not expressly disclose the specific insulation sheet comprising an outermost layer of aluminum oxide or anodized aluminum (as recited in claims 1 and 10). 


As to claims 1 and 10:
Yokoyama et al that it is known in the art to make a secondary battery including a housing, a cap/sealing assembly and gasket (0003; 0131; FIGURES 1-2) including insulator 13 which is an insulation sheet/film including aluminum oxide and is part of an outermost layer of the electrode assembly (0071). Thus, the teachings of Yokayama et al readily envision the use of an aluminum oxide-containing sheet/film which is used as part of the outermost layer in a battery component/assembly for insulation purposes as instantly claimed. 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to incorporate the specific insulation sheet comprising an outermost layer of aluminum oxide/anodized aluminum of Yokoyama et al as part of the insulation sheet/component in Jung’s secondary battery because Yokoyama et al teach that aluminum oxide is useful as an insulating element or insulator or for its insulating characteristics. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


Claims 6-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung 2015/0194644 in view of Kim 2010/0159288.
As to claims 6, 15, 19:
Jung discloses that it is known in the art to make a rechargeable battery (Abstract; Title) comprising a case 20, an electrode assembly 10, a cap assembly 140, a gasket 46 (0043-0045; FIGURES 1-2 & 4), wherein the cap assembly 140 includes a cap plate 31, a vent plate 32 surrounding the cap assembly/plate and placed at the lower part of the cap assembly plate and extending to the upper part thereof (e.g., lower/upper sections, areas, zones, segments, portions, points, locations and the likes), a sub-plate 34, a heat resistant member 35, and a middle plate 36 (0043-0045; FIGURES 1-2 & 4) located between an insulator 33 and the sub-plate 34 (0052; 0057-0059), wherein the insulator 34 is also provided between the vent plate 32 and the gasket and extending from an upper part (e.g., upper section, area, zone, segment, portion, point, locations and the likes) of the vent plate 32 (0057-0059; FIGURES 1-2 & 4). Jung discloses the insulator (insulation element) being made of aluminum (0078). Jung discloses cutting grooves, holes/apertures/orifices/opening/recess portions formed in the insulator, i.e., through-hole 33d, protrusion 32a, exhaust holes 33e (0058, 0057). Thus, the foregoing holes, protrusions are taken to represent applicant’s structurally undefined and broadly claimed cutting grooves. 
Figures 1-2 and 4, infra, illustrate the structure of Jung’s secondary battery:

    PNG
    media_image1.png
    750
    502
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    807
    383
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    763
    519
    media_image3.png
    Greyscale

As to claim 16:
	Jung discloses the insulator (insulation element) being made of aluminum (0078). 
With respect to claims 3 and 10, it is noted that the limitation “is formed by anodizing an aluminum sheet” is being construed as product-by-process limitation/claim, and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974);See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 
As to claims 17-18:
Jung discloses the use of welding for bonding (i.e., taken to represent the adhesion member, i.e., the welding material)(0054). In addition, Jung discloses mechanically coupling/connecting the insulator with other components (0052-0056; 0057-0059). Thus, in this case, the mechanical coupling/attachment/connection of the insulator with other components is taken to represent that the insulator is mechanically adhered thereto. Note that the present claims fail to define the specific structure and/or composition of the adhesion member. 
Jung discloses a secondary battery as discussed supra. However, the preceding reference does not expressly disclose the specifics of the upper insulation member and its placement (as recited in claims 6-7). 
As to claims 6-7:
Kim discloses that it is known in the art to make a secondary battery including a cap assembly (Abstract; Title; 0031-0032) wherein the cap assembly/battery includes an insulating gasket 70, an upper insulating plate 50, an insulating plate 37, and a lower insulating plate 40 (Figure 1; 0032; 0051-0053; 0057-0058); more particularly, insulating plate 37 is disposed between the cap-up 31 and vent 32 (0062; 0068) and is formed to surround the circumference of the cap-up 31 and includes a first insulating part 371 covering a side surface of the cap-up 31, and a second insulating part 373 extending from the first insulating part 371 and covering an edge of the top surface of the cap-up 31 (i.e., at different stepped portions) (0064); and an edge of vent 32 includes a curling part 323 which is bent to surround an outer surface of the insulating plate 37 disposed thereon (0065); and there are also a first curling part 323a and a second curling part 323b (i.e., at different stepped portions) (0066-0067). 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to incorporate the specific upper insulation member of Kim into Jung’s secondary battery in the particular placement/location disclosed therein (by Kim) because Kim teaches that the specifically disclosed upper insulating member when disposed in the particular disclosed location/placement assists in preventing contact Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (Emphasis added[Symbol font/0xAE]) It should be noted that it has been held that rearrangement of parts is prima-facie obvious, absent any significant evidence that the claimed arrangement of parts is critical. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jung 2015/0194644 in view of Kim 2010/0159288 as applied to claim 6, and further in view of Yokoyama et al 2012/0301757 .
Jung and Kim are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding references do not expressly disclose the specific insulation sheet comprising an outermost layer of aluminum oxide or anodized aluminum. 
As to claim 20:
Yokoyama et al that it is known in the art to make a secondary battery including a housing, a cap/sealing assembly and gasket (0003; 0131; FIGURES 1-2) including insulator 13 which is an insulation sheet/film including aluminum oxide and is part of an outermost layer of the electrode assembly (0071). Thus, the teachings of Yokayama et al readily envision the use of an aluminum oxide-containing sheet/film which is used as part of the outermost layer in a battery component/assembly for insulation purposes as instantly claimed. 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to incorporate the specific insulation sheet comprising an outermost layer of aluminum oxide/anodized aluminum of Yokoyama et al as part of the insulation sheet/component in the secondary battery of Jung and Kim, as instantly combined, because Yokoyama et al teach that aluminum oxide is useful as an insulating element or insulator or for its insulating characteristics. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


Response to Arguments
Applicant’s arguments, filed 01/13/21, with respect to the foregoing claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although believed unnecessary due to the new grounds of rejection, the examiner desires to briefly set forth and kindly reminded the applicant that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, or performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim. And, further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  (emphasis supplied) Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Moreover, as to claims 1 and 10, applicant is encouraged to more particularly relative to the electrode assembly and the case, and to define what is particularly meant by “outermost layer” in the context of the claimed invention. Likewise, as to claim 6, applicant is encouraged to more particularly define first/second/third regions forming the upper insulation member as well as the construction material of the insulation sheet (i.e., aluminum oxide). Last but not least, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/

Art Unit 1727